People v Scott (2015 NY Slip Op 03872)





People v Scott


2015 NY Slip Op 03872


Decided on May 6, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 6, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
SANDRA L. SGROI
ROBERT J. MILLER, JJ.


2012-02766
 (Ind. No. 2269/10)

[*1]The People of the State of New York, respondent, 
vDennis Scott, appellant.


Lynn W. L. Fahey, New York, N.Y. (Kathleen Whooley of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, and Nicoletta J. Caferri of counsel; Jonathan K. Yi on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hollie, J.), rendered February 23, 2012, convicting him of burglary in the first degree, robbery in the first degree, and robbery in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that certain remarks made by the prosecutor during summation deprived him of a fair trial is unpreserved for appellate review, since he objected on grounds other than those currently raised, failed to request curative instructions, and failed to make a timely motion for a mistrial on the specific grounds he now asserts on appeal (see CPL 470.05[2]; People v Nuccie, 57 NY2d 818, 819; People v Thompson, 125 AD3d 899; People v Philips, 120 AD3d 1266, 1268; People v Martin, 116 AD3d 981; People v Henderson, 275 AD2d 948, 948). In any event, the prosecutor's remarks constituted fair comment in response to the defense counsel's portrayal in his summation of the quality and sufficiency of the evidence (see People v Lapan, 289 AD2d 698; People v Gozdalski, 239 AD2d 896, 897).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
MASTRO, J.P., BALKIN, SGROI and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court